Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior arts alone or in combination fail to disclose the claimed limitations such as, “the two light signal peak wavelengths being in the ultraviolet region and at wavelengths greater than the light absorption curve peak wavelength, the two light signal peak wavelengths corresponding to before the light absorption curve is negligible; and a concentration calculator operatively coupled with the at least one light detector, the concentration calculator configured to compare the two light signals having peak wavelengths between about 5 nm and 35 nm apart to produce a concentration signal representing the concentration of the given chemical in the given fluid” along with all other limitations of the claim. 
As to claim 10, the prior arts alone or in combination fail to disclose the claimed limitations such as, “the first wavelength and the second wavelength being between 5 nm and 35 nm apart; emitting a first light having an emission spectrum with a peak at the first wavelength; measuring the amount of the first light that is absorbed at the first wavelength; emitting a second light having an emission spectrum with a peak at the second wavelength; measuring the amount of the second light that is absorbed at the second wavelength; determining the concentration of the chemical as a function of the amount of the first light absorbed at the first wavelength and the amount of the second light absorbed at the second wavelength” along with all other limitations of the claim. 

As to claim 16, the prior arts alone or in combination fail to disclose the claimed limitations such as, “the second peak wavelength having a difference of between 5 nm and 20 nm from the first peak wavelength; an ultraviolet light detector; a housing containing the first LED, the second LED, and the light detector, the housing forming a fluid channel between the at least one LED light source and the at least one light detector, the fluid channel configured to hold a fluid having a chemical therein; a chemical concentration calculator configured to determine the concentration of the chemical in the fluid sample as a function of the absorption of light by the chemical at the first wavelength and the second wavelength” along with all other limitations of the claim. 


 

Claims 2-9, 11-15 and 17-20 are allowable due to their dependencies. 
The closest references, GE HEALTHCARE BIO-SCIENCES AB (US 9322772
B2) and Reger (US 20120292522) alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MD M RAHMAN/           Primary Examiner, Art Unit 2886                                                                                                                                                                                             



	/MD M RAHMAN/           Primary Examiner, Art Unit 2886